



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Guo, 2014 ONCA 206

DATE: 20140320

DOCKET: C51088

Feldman, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Yan Jun Guo

Appellant

Yan Jun Guo, appearing in person

Vincent Rondinelli, Duty Counsel

Greg Skerkowski, for the respondent

Heard: January 14, 2014 and adjourned for written submissions

On appeal from the conviction entered on June 24, 2009 by
    Justice Gregory A. Campbell of the Ontario Court of Justice

ENDORSEMENT

[1]

The appellant was convicted of keeping a common bawdy house and being an
    inmate of a common bawdy house in 2009. She has served her sentence. The
    appellants in-person appeal has been adjourned a number of times in order to
    await the decisions of the Court of Appeal and the Supreme Court of Canada in
R.
    v. Bedford
[2013] S.C.J. No. 72.

[2]

On December 10, 2013, the Supreme Court of Canada found that the
    sections of the
Criminal Code
which make it an offence to keep a
    common bawdy house and to be an inmate therein are unconstitutional. The
    Supreme Court suspended the declaration of invalidity for one year in order to
    give Parliament time to enact a new law, if it chose to do so.

[3]

Because of the suspension of the declaration of invalidity, it is agreed
    that in order to address the appellants appeal on the basis that the sections
    are unconstitutional, the appeal must be adjourned until the declaration of
    invalidity takes effect. The appeal is therefore adjourned to the next in
    person appeal hearing date where duty counsel will be present following
    December 10, 2014, which is January 12, 2015.

K. Feldman J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


